Citation Nr: 0947018	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to an initial compensable disability rating 
for residuals of a right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, in 
pertinent part, the RO declined to reopen the claim for 
service connection for a back disorder, because new and 
material evidence had not been received.  Also in that rating 
decision, the RO granted service connection and assigned a 
noncompensable rating for residuals of a right inguinal 
hernia.  The Veteran appealed both issues in that decision.

In July 2007, to support his claims, the Veteran testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board.  A copy of the hearing 
transcript has been associated with the claims folder. 

In September 2007, the Veteran's claims were previously 
before the Board, when it reopened the claim for service 
connection for a back disorder and then remanded the issue 
for additional development.  The Board also remanded the 
issue of entitlement to an initial compensable rating for 
residuals of a right inguinal hernia for clarification on the 
assigned effective dated for grant of service connection. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
residuals of a right inguinal hernia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

Giving the Veteran the benefit of the doubt, the evidence is 
at least in equipoise that his current low back disorder is 
related to complaints of back pain reported during service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a back disorder have been meet.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).   Since the 
full benefit is being granted in this case (service 
connection for a back disorder), there can be no prejudice 
regarding VA's duty to notify or assist the Veteran.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  

2.  Service Connection

The Veteran claims entitlement to service connection for a 
back disorder.  Specifically, he asserts that his current 
back disorder is related to back injury he incurred in 
service while lifting a 150 pound pony engine. 

A review of the Veteran's service medical records reveals 
multiple complaints of back pain.  In May 1957, the Veteran 
presented with complaints of intermittent back pain since 
basic training.  The diagnosis was mild lumbosacral strain.  
He again presented with complaints of a backache in July 1957 
and an X-ray study of the lumbosacral spine showed an old 
compression fracture of L-4.  An August 1957 X-ray study of 
the lumbosacral spine showed mild anterior wedging of the 
body of L-4, but there was no evidence of old or recent 
compression and it was believed that the appearance was due 
to an old healed juvenile epiphysitis.  The lumbosacral spine 
was otherwise normal.  Back pain was again noted in December 
1957 but no orthopedic disease was present.  During 
separation examination in March 1958 a low backache and 
inability to perform normal duties was noted.  The examining 
physician also indicated that the Veteran was completely 
inadequate as an individual and could not perform any duties.    

The first post-service medical evidence of a back disorder is 
shown in a private medical record dated in 1962 which showed 
that the Veteran was prescribed medication for a backache. 

The next medical evidence of record pertaining to the 
Veteran's back disorder comes from a September 1992 private 
treatment record from A. J. Limberakis, M.D. that reveals the 
findings from a recent CT lumbar scan.  The treatment record 
shows that the Veteran had degenerative disc disease in L3-
L4, L4-L5, and L5-S1. 

The claims folder also contains a Social Security 
Administration (SSA) disability benefits decision dated June 
1997.  In that SSA decision, it is noted that the Veteran was 
involved in a work-related motor vehicle accident in November 
1991.  The SSA decision also contains a summary hearing 
testimony from M. A. Limberakis, D. O, in which she discussed 
the findings from the September 1992 CT scan of the lumbar 
spine, which revealed degenerative disc disease in the lumbar 
spine.  Dr. Limberakis testified that the Veteran's 
degenerative disc disease was asymptomatic prior to the 
November 1991 accident. 

The record contains a private medical record dated in March 
2006 from Dr. Limberakis, in which she noted that she had 
reviewed the Veteran's records and a September 9, 1957 
service medical record showed that he was treated for back 
pain.  She also indicated that in 1991 the Veteran sustained 
significant injuries when he was involved in a motor vehicle 
accident and at the time of treatment he was told that his 
back injuries appeared to be old.

In June 2006, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner found that the Veteran had a current diagnosis of 
mild lumbar strain, but the examiner failed to provide a 
nexus opinion on whether the Veteran's current condition was 
related to his service. 

The Veteran and his wife testified before Board in a July 
2007 videoconference.  During the hearing, the Veteran 
testified that he first injured his back in service while 
lifting a 150 pound pony engine from a bulldozer.  He also 
stated that he experience back pain since service.   

In August 2009, the Veteran was afforded another VA 
examination in conjunction with his claim.  In that 
examination report, the examiner noted that he reviewed the 
claims folder and recorded the Veteran's subjective history 
of back pain during service and following service.  The 
examiner also noted findings pertaining to the current 
severity of the Veteran's back condition.  He diagnosed the 
Veteran with a lumbar strain, moderately active, with limited 
range of motion.  Based on the findings contained in the 
claims folder and from the examination, the examiner 
concluded that it was as least likely that the Veteran's 
current back condition was caused by his military service.  
In support of his conclusion, the examiner found that the 
evidence showed the Veteran had a previous back condition 
prior to the 1991 motor vehicle accident, which in his 
opinion, the original back condition stemmed from the 
Veteran's service. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims entitlement to service connection for a 
back disorder.  As noted above, the record shows that the 
Veteran's service records show complaints of back pain during 
service.  Additionally, the most recent VA examination 
revealed the Veteran has a current diagnosis for a lumbar 
strain.  The remaining question on appeal is whether the 
evidence of record supports a finding that the current 
diagnosed back condition is in anyway related to service.  

This question was addressed in the August 2009 VA examination 
report.  In that examination report, the examiner found that 
the Veteran's back condition was likely related to his 
service.  The examiner based his opinion on the findings that 
the Veteran had complaint of back pain during service, and 
the subsequent post-service treatment records show that the 
Veteran had a previous back injury prior to the 1991 motor 
vehicle accident when he incurred additional back injuries.  
The VA examiner's opinion provides medical evidence that 
links the Veteran's current condition to his service.  There 
is no other medical opinion of record that states otherwise. 

It is noted that the record, however, contains limited 
medical evidence that shows continuity of symptomatology for 
a back disorder following service prior to the 1991 motor 
vehicle accident.  The significant evidentiary gap between 
the Veteran's active service and the earliest medical 
evidence of back disorder weighs heavily against the 
Veteran's claims on a direct basis.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of 
continuity of symptomatology for the claimed condition for 
many years after service).  

On the other hand, the record does contain the Veteran's 
credible statements that he has experienced symptoms of back 
pain since his discharge from service.  He is competent to 
comment on his symptoms, but not the cause.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, to the extent the 
statements provided evidence of continuity of symptomatology, 
and thus a medical etiology of his current disabilities; this 
is competent evidence.  

Finally, there is no indication that the Veteran had an 
intervening back injury between his discharge from service 
and the 1991 motor vehicle accident, and when x-ray evidence 
showed he had a prior back injury. 

In sum, the medical evidence shows that the Veteran has a 
current diagnosis for a lumbar strain.  Additionally, there 
is evidence that the Veteran had complaints of back pain 
during service.  Finally, given the Veteran's credible 
statements of back pain since service, and the August 2009 VA 
examiner's opinion linking the lumbar strain to complaints in 
service, the Board will resolve any doubt in the Veteran's 
favor and find that the evidence is at least in equipoise 
that the current lumbar strain is related to service.  See 38 
C.F.R. § 3.303.  Accordingly, the Board concludes that 
service connection is warranted.  


ORDER

Entitlement to service connection for a back disorder is 
granted. 


REMAND

As noted above, in July 2007, this case was remanded for 
clarification on an assigned effective date for grant of 
service connection for residuals of a right inguinal hernia.  
A review of the claims folder shows that the AMC 
readjudicated the Veteran's claim in an October 2009 
supplemental statement of case (SSOC), but the AMC failed to 
clarify the assigned effective date for grant of service 
connection.  The information requested on the prior remand 
remains necessary to properly address the appellant's claims.  
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It was noted in the Board's July 2007 remand portion that 
there is obviously some uncertainty as to the correct 
effective date which must be assigned to the Veteran's right 
inguinal hernia claim.  In the November 2004 rating decision 
where the RO granted service connection and assigned a 
noncompensable rating for residuals of a right inguinal 
hernia, the rating decision initially stated that service 
connection was effective from February 9, 2001, and then 
stated it was effective from October 10, 2000.  Notice of the 
decision, which was sent to the Veteran in December 2004, 
referenced a claim submitted February 9, 2001.  The August 
2005 SOC noted that the noncompensable rating was assigned 
from October 10, 2000, the date of receipt of claim.

The issue of entitlement to a compensable rating for 
residuals of a right inguinal hernia must again be remanded 
back to the RO/AMC for clarification on the assigned 
effective date for grant of service connection.  Before the 
Board can render a proper appellate decision, the RO/AMC 
should once again review the Veteran's claim and determine 
the correct effective date (October 10, 2000; February 9, 
2001; or July 30, 2004) to assign to the Veteran's claim.  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the 
RO is required.  38 C.F.R. § 19.9(a)(1) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should review the evidence of 
record pertaining to the veteran's right 
inguinal hernia claim and should note the 
correct effective date to be assigned to 
the grant of service connection for a 
right inguinal hernia and should provide 
an adequate rationale for their 
determination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


